Exhibit 10.25

FOURTH AMENDMENT TO SUPPLY AGREEMENT

THIS FOURTH AMENDMENT TO SUPPLY AGREEMENT (this “Amendment”), dated August 1,
2006, effective July 31, 2005, is made by and between AZT International S. de
R.L. de C.V., a Mexico corporation (“AZT”), an affiliate of Diversified Apparel
Resources, LLC f/k/a Commerce Clothing Company, LLC (“Diversified”), a
California limited liability company with its principal executive offices at
5804 East Slauson Avenue, Commerce, California 90040, Cygne Designs, Inc., a
Delaware corporation (“Cygne”), having its principal executive office at 11 West
42nd Street, New York, New York 10036 and Diversified.

RECITALS

A. AZT and Cygne previously entered into a Supply Agreement dated July 31, 2005,
as amended on October 19, 2005 and December 9, 2005 (the “Second Amendment”)
(collectively, the “Agreement”) providing for the manufacture and supply by AZT
of certain products for Cygne under the terms and conditions set forth in the
Agreement.

B. AZT temporarily assigned to Diversified all of its rights, obligations and
liabilities under the Agreement during the Amendment Term (as defined in the
Second Amendment).

C. The parties desire to amend certain provisions of the Agreement and
incorporate this Amendment therein.

D. Except as otherwise set forth herein, any terms used but not defined herein
shall have the meanings assigned to them in the Agreement.

NOW, THEREFORE, and in consideration of the mutual promises, covenants,
representations and good and valuable consideration set forth herein, the
adequacy of which is hereby acknowledged, the parties hereto agree as follows:

1. Amendment. Diversified and Cygne hereby agree that the Agreement shall be
amended as follows:

(a) The Initial Amendment Term, as defined in Section 2(a) of the Second
Amendment, is hereby extended to July 31, 2007.

(b) The first sentence of Section 1.2 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“Diversified agrees that the purchase price (the “AZT Price”) of the Denim
Products purchased from Diversified by Cygne or its affiliates shall allow Cygne
(i) for branded Denim Products, an initial Gross Margin (as defined below) on
the initial offering line price per



--------------------------------------------------------------------------------

unit to its wholesale customers, net of discounts granted to customers, which
discounts are determined on a customer by customer basis and are added back to
determine the initial offering line price per unit, but without adjustment for
any chargeback deductions and allowances (the “Cygne Wholesale Price”) of 35%
and (ii) for private label Denim Products, an initial Gross Margin on the Cygne
Wholesale Price of 25%; provided that, the foregoing initial Gross Margin
guarantee shall not apply to private label Denim Products supplied to Target,
Inc., Target.com or American Eagle Outfitters. Notwithstanding the foregoing,
the initial Gross Margin on the Cygne Wholesale Price for private label Denim
Products supplied to Target, Inc., Target.com or American Eagle Outfitters
during the period May 13, 2006 through January 31, 2007 shall be 20%.”

(c) The last two sentences of Section 1.4 of the Agreement are deleted in their
entirety and replaced with the following:

“Upon written request from Diversified, Cygne shall advance Diversified an
amount equal to fifty percent (50%) of the aggregate amount of all purchase
orders outstanding at any given time. Such advances paid to Diversified from
time to time shall reduce the aggregate amount of the AZT Price due and owing by
Cygne to Diversified with respect to any outstanding purchase orders.”

2. Except as expressly amended by this Amendment, the Agreement shall remain in
full force and effect in accordance with its terms.

3. This Amendment may be executed in two or more counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument. For purposes hereof, a facsimile copy of this Amendment,
including the signature pages hereto, will be deemed to be an original.
Notwithstanding the foregoing, the parties will deliver original execution
copies of this Amendment to one another as soon as practicable following
execution thereof.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

AZT INTERNATIONAL S. DE R.L. DE C.V. By:  

/s/ Hubert Guez

Name:   Hubert Guez Title:   President CYGNE DESIGNS, INC. By:  

/s/ Bernard Manuel

Name:   Bernard Manuel Title:   President DIVERSIFIED APPAREL RESOURCES, LLC By:
 

/s/ Hubert Guez

Name:   Hubert Guez Title:   Chief Executive Officer

 

3